PER CURIAM.
We affirm the lower court’s denial of John Cirota’s motion as untimely and successive, the latest in a string of seven meritless appearances in this Court, each challenging his conviction and sentence, often on the same grounds. We caution Cirota that “additional frivolous postcon-viction appeals or petitions may result in an order barring him from further pro se filings in this court pertaining to his [2011] conviction.” See Carroll v. State, 192 So.3d 525 (Fla. 1st DCA 2016).
AFFIRMED.
RAY, MAKAR and OSTERHAUS, JJ., concur.